
	

113 S2385 IS: Protecting Aid for Students Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2385
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Harkin (for himself, Mr. Durbin, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 and the Truth in Lending Act to provide for disclosure
			 and codes of conduct with respect to consumer financial products or
			 services and institutions of higher education.
	
	1.Short titleThis Act may be cited as the Protecting Aid for Students Act of 2014.
		
			2.
			Disbursement of credit balance
			Part G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by
			 adding at the end the following:
			
				
					493E.
					Disbursement of credit balance
					
						(a)
						Credit balance
						In this section, the term credit balance means the amount of program funds under this title credited to a student’s ledger account at the
			 institution of higher education that exceed the amount assessed the
			 student by the institution for allowable institutional charges, as defined
			 by the Secretary.
					
						(b)
						Establishment of system for disbursement
						Not later than 3 years after the date of enactment of the Protecting Aid for Students Act of 2014, each institution of higher education that enrolls a student
			 who receives a grant or loan under this title shall establish a system for
			 the disbursement of credit balances in accordance with subsection (c).
					
						(c)
						Electronic payment system
						
							(1)
							In general
							Each institution of higher education described in subsection (b) shall establish a system for
			 disbursement of credit balances through electronic payments to a deposit
			 account or a general use prepaid card with the protections afforded under
			 the Electronic Fund Transfer Act (15
			 U.S.C. 1693 et seq.).
						
							(2)
							No preferred financial institution or denial or delay
							In carrying out the system under paragraph (1), an institution of higher education shall not—
							
								(A)
								require or encourage a student to select a particular financial institution to which an electronic
			 payment under
			 this section shall be made; or
							
								(B)
								deny or cause a delay
			 in the disbursement of credit balances based on the selection by a student
			 of a
			 particular financial institution.
							
						(d)
						Distribution options
						
							(1)
							Pilot program
							The Secretary of Education, in consultation with the Secretary of the Treasury and the Director of
			 the Bureau of Consumer Financial Protection, shall conduct a
			 pilot program on providing students with the option of receiving
			 credit balances, through the electronic payment system of the institution
			 of higher education in accordance with subsection (c), by using the
			 Treasury Direct Express system established under section 3336 of title 31,
			 United States Code,  or through any other low-cost alternative as
			 determined by the Secretary.
						
							(2)
							Implementation
							If the Secretary of Education, after conducting the pilot program described in paragraph (1),
			 determines
			 that allowing students with credit balances to use any option described in
			 such paragraph is in the best interest of students, the Secretary shall
			 take such actions as are necessary  to provide any such option to
			 students, which may include entering into agreements with the Secretary of
			 Treasury or other entity to implement this paragraph.
						.
		
			3.
			Code of conduct in affiliated consumer financial products or services
			Part B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding
			 at the end the following:
			
				
					124.
					Code of conduct in affiliated consumer financial products or services
					
						(a)
						Definitions
						In this section:
						
							(1)
							Affiliated
							
								(A)
								In general
								The term affiliated, when used with respect to a consumer financial product or service and an institution of higher
			 education, means an association between such institution and product or
			 service resulting from—
								
									(i)
									the name, emblem, mascot, or logo of the institution being used with respect to such product or
			 service; or
								
									(ii)
									some other word, picture, or
			 symbol readily identified with the institution in the
			 marketing of the consumer financial product or service in any way that
			 implies
			 that the institution endorses the consumer financial product or service.
								
								(B)
								Rule of construction
								Nothing in subparagraph (A) shall be construed to deem an association between an
			 institution of higher education  and a consumer financial product or
			 service to be affiliated if such association is solely based on an
			 advertisement
			 by a financial institution that is delivered to a wide and general
			 audience consisting of more than enrolled students at the institution of
			 higher education.
							
							(2)
							Associated individual
							The term associated individual, when used with respect to an institution of higher education, means an individual who is—
							
								(A)
								an officer of such institution of higher education;
							
								(B)
								an employee or agent of the institution of higher education who is involved in the contracting,
			 approval,
			 analysis, or decisionmaking process for an affiliated consumer financial
			 product or service; or
							
								(C)
								an employee or agent of the institution of higher education involved in the
			 marketing or solicitation process pertaining to an affiliated consumer
			 financial product or service.
							
							(3)
							Consumer financial product or service
							The term consumer financial product or service has the meaning given the term in section 1002 of the Consumer Financial Protection Act  of 2010
			 (12 U.S.C. 5481).
						
							(4)
							Financial institution
							The term financial institution has the meaning given the term in section 140B of the Truth in Lending Act.
						
							(5)
							Institution of higher education
							The term institution of higher education means an institution of higher education as defined in section 102.
						
						(b)
						Code of conduct
						Notwithstanding any other provision of law, no institution of higher education that is affiliated
			 with a consumer financial product or service shall be eligible to receive
			 funds or any other form of financial assistance under this Act, unless the
			 institution—
						
							(1)
							develops a code of conduct with respect to affiliated consumer financial
			 products or services with which associated individuals shall comply that—
							
								(A)
								prohibits a conflict of interest with the responsibility of an associated individual with respect
			 to such affiliated consumer financial product or services;
							
								(B)
								requires each associated individual to act in the best interest of the students enrolled at the
			 institution of higher education in carrying out their duties; and
							
								(C)
								at a minimum, is aligned with the requirements and prohibitions described under subsections (c)
			 through (g);
							
							(2)
							publishes such code of conduct prominently on the institution's website; and
						
							(3)
							administers and enforces such code by, at a minimum, requiring that all of the institution's
			 associated individuals be annually informed of the provisions of the code
			 of conduct.
						
						(c)
						Ban on revenue-Sharing arrangements
						
							(1)
							Prohibition
							An institution of higher education that is affiliated with a consumer financial product or service
			 shall not enter into any revenue-sharing arrangement with the financial
			 institution.
						
							(2)
							Definition
							In this subsection, the term revenue-sharing arrangement—
							
								(A)
								means an arrangement between an institution of higher education and a financial institution under
			 which—
								
									(i)
									the financial institution provides or issues a consumer financial product or service to students
			 attending the institution of higher education;
								
									(ii)
									the institution of higher education recommends, promotes, sponsors, or otherwise endorses
			 the financial institution, or the
			 consumer financial products or services offered by the financial
			 institution; and
								
									(iii)
									the financial institution pays a fee or provides other material benefits, including revenue or
			 profit sharing, to the institution of higher education in connection with
			 the consumer financial products
			 or services provided to students of the institution of higher education;
			 and
								
								(B)
								does not include an arrangement under which a financial institution pays a fair market price to an
			 institution of higher education for the advertising or marketing of the
			 financial institution to the general public by the institution of higher
			 education.
						(d)
						Gift ban
						
							(1)
							Prohibition
							No associated individual of an institution of higher education shall solicit or accept any gift
			 from a financial institution that has a  consumer financial product or
			 service with which
			 the institution is affiliated.
						
							(2)
							Definition of gift
							
								(A)
								In general
								In this subsection, the term gift means any gratuity, favor, discount, entertainment, hospitality, loan, or other item having a
			 monetary value of more than a de minimus amount. The term includes a gift
			 of services, transportation, lodging, or meals, whether provided in kind,
			 by purchase of a ticket, payment in advance, or reimbursement after the
			 expense has been incurred.
							
								(B)
								Exceptions
								The term gift shall not include any of the following:
								
									(i)
									Standard material, activities, or programs on issues related to a consumer financial product or
			 service or financial literacy, such as a brochure, a workshop, or
			 training. Such material, training, or program shall not promote a product
			 or service of any specific
financial institution.
								
									(ii)
									Food, refreshments, training, or informational material furnished to an associated individual as an
			 integral part of a training session
			 that is designed to improve the service of a financial institution to the
			 institution of higher education, if such training
			 contributes to the professional development of the associated individual.
								
									(iii)
									Favorable terms, conditions, and borrower benefits on a consumer financial product or service
			 provided to all employees of the institution of higher education if such
			 terms, conditions, or benefits are
			 comparable to those provided to all students of the institution.
								
									(iv)
									Philanthropic contributions to an institution of higher education from a financial institution that
			 are unrelated to the affiliated consumer financial product or service or
			 the financial institution in general or any contribution from the
			 financial institution that is not made in exchange for any advantage
			 related to the financial institution.
								
								(C)
								Rule for gifts to family members
								For purposes of this subsection, a gift to a family member of an associated individual of an
			 institution of higher education shall be considered a gift to the
			 associated individual if—
								
									(i)
									the gift is given with the knowledge and acquiescence of the associated individual; and
								
									(ii)
									the associated individual has reason to believe the gift was given because of the official
			 position of the associated individual.
								
						(e)
						Contracting arrangements prohibited
						
							(1)
							Prohibition
							No associated individual of an institution of higher education shall accept from a financial
			 institution that has a  consumer financial product or service with which
			 the
			 institution is affiliated a fee, payment, or other
			 financial benefit (including the opportunity to purchase stock) as
			 compensation for any type of consulting arrangement or other contract to
			 provide services to the financial institution or on behalf of the
			 financial institution.
						
							(2)
							Rule of construction
							Nothing in this subsection shall be construed as prohibiting the conduct of an individual who is
			 not an associated individual.
						
						(f)
						Ban on staffing assistance
						An institution of higher education shall not request or accept from a financial institution with
			 which the institution has an affiliated consumer financial product or
			 service
			 any assistance with call center staffing, financial aid office staffing,
			 or any other office or department of the institution of higher education.
					
						(g)
						Advisory board compensation
						Any associated individual of an institution of higher education who serves on an advisory board,
			 commission, or group established by a financial institution that has a 
			 consumer financial product or service with which the
			 institution is affiliated  shall be prohibited from receiving anything of
			 value
			 from the financial institution, except that the individual may be
			 reimbursed for reasonable expenses incurred in serving on such advisory
			 board, commission, or group.
					.
		
			4.
			Revenue sharing and disclosure of affiliation
			Chapter 2 of title I of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at
			 the end the following:
			
				
					140B.
					Preventing unfair and deceptive marketing of consumer financial products and services to students
			 of institutions of higher education
					
						(a)
						Definitions
						In this section:
						
							(1)
							Affiliate
							The term affiliate means any person that controls, is controlled by, or is under common control with another person.
						
							(2)
							Affiliated
							
								(A)
								In general
								The term affiliated, when used with respect to a consumer financial product or service and an institution of higher
			 education, means an association between such institution and product or
			 service resulting from—
								
									(i)
									the name, emblem, mascot, or logo of the institution being used with respect to such product or
			 service; or
								
									(ii)
									some other word, picture, or
			 symbol readily identified with the institution in the
			 marketing of the consumer financial product or service in any way that
			 implies
			 that the institution endorses the consumer financial product or service.
								
								(B)
								Rule of construction
								Nothing in subparagraph (A) shall be construed to deem an association between an
			 institution of higher education  and a consumer financial product or
			 service to be affiliated if such association is solely based on an
			 advertisement
			 by a financial institution that is delivered to a wide and general
			 audience consisting of more than enrolled students at the institution of
			 higher education.
							
							(3)
							Consumer financial product or service
							The term consumer financial product or service has the meaning given the term in section 1002 of the Consumer Financial Protection Act  of 2010
			 (12 U.S.C. 5481).
						
							(4)
							Financial institution
							The term financial institution means—
							
								(A)
								any person that engages in offering or providing a consumer financial product or service; and
							
								(B)
								any affiliate of such person  described in subparagraph (A) if such affiliate acts as a service
			 provider to such person.
							
							(5)
							Institution of higher education
							The term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).
						
							(6)
							Person
							The term person means an individual, partnership, company, corporation, association (incorporated or
			 unincorporated), trust, estate, cooperative organization, or other entity.
						
							(7)
							Revenue-sharing arrangement
							The term revenue-sharing arrangement—
							
								(A)
								means an arrangement between an institution of higher education and a financial institution under
			 which—
								
									(i)
									a financial institution provides or issues a consumer financial product or service to college
			 students
			 attending the institution of higher education;
								
									(ii)
									the institution of higher education recommends, promotes, sponsors, or otherwise endorses
			 the financial institution, or the
			 consumer financial products or services offered by the financial
			 institution; and
								
									(iii)
									the financial institution pays a fee or provides other material benefits, including revenue or
			 profit sharing, to the institution of higher education, or to an officer,
			 employee, or agent of the institution of higher education, in connection
			 with the consumer financial products and services provided to college
			 students attending the institution of higher education; and
								
								(B)
								does not include an arrangement under which a financial institution pays a fair market price to an
			 institution of higher education for the advertising or marketing of the
			 financial institution to the general public by the institution of higher
			 education.
							(8)
							Service provider
							The term service provider—
							
								(A)
								means any person that provides a material service to another person in connection with the offering
			 or provision by such other person of a consumer financial product or
			 service, including a person that—
								
									(i)
									participates in designing, operating, or maintaining the consumer financial product or service; or
								
									(ii)
									processes transactions relating to the consumer financial product or service (other than
			 unknowingly or incidentally transmitting or processing financial data in a
			 manner that such data is undifferentiated from other types of data of the
			 same form as the person transmits or processes); and
								
								(B)
								does not include a person solely by virtue of such person offering or providing to another person—
								
									(i)
									a support service of a type provided to businesses generally or a similar ministerial service; or
								
									(ii)
									time or space for an advertisement for a consumer financial product or service through print,
			 newspaper, or electronic media.
								
						(b)
						Disclosure of affiliation
						
							(1)
							Reports by financial institutions
							
								(A)
								In general
								Not later than 180 days after the date of enactment of the Protecting Aid for Students Act of 2014, and annually thereafter, each financial institution shall submit a report to the Bureau
			 containing the terms and conditions of
			 all business, marketing, and promotional agreements that the financial
			 institution has with any institution of
			 higher education, or an alumni
			 organization or foundation that is an affiliate of or related to an
			 institution of
			 higher education, relating to any consumer financial product or service
			 offered to college students at institutions of higher education.
							
								(B)
								Details of report
								The information required to be reported under subparagraph (A) includes—
								
									(i)
									any memorandum of understanding between or among the financial institution and an institution of
			 higher
			 education, alumni association, or foundation that directly or indirectly
			 relates to
			 any aspect of an agreement referred to in subparagraph (A) or controls
			 or directs any obligations or distribution of benefits between or among
			 the entities; and
								
									(ii)
									the number and dollar amount outstanding of consumer financial products or services accounts
			 covered by any such agreement that
			 were originated during the period
			 covered by the report, and the total number and dollar amount of consumer
			 financial products
			 or services accounts
			 covered by the agreement that were outstanding at the end of such period.
								
								(C)
								Aggregation by institution
								The information required to be reported under subparagraph (A) shall be aggregated with respect to
			 each institution of higher education or alumni organization or foundation
			 that is an affiliate of or related to the institution of higher education.
							
							(2)
							Reports by Bureau
							The Bureau shall submit to Congress, and make available to the public, an annual report that
			 lists the information submitted to the
			 Bureau under paragraph (1).
						
							(3)
							Electronic disclosures
							
								(A)
								Posting agreements
								Each financial institution shall establish and maintain an Internet site
			 on which the financial institution shall post the written agreement
			 between the
			 financial institution and the institution of higher education for each
			 affiliated consumer
			 financial product or service.
							
								(B)
								Financial institution to provide contracts to the bureau
								Each financial institution shall provide to the Bureau, in electronic format, the written
			 agreements that it
			 publishes on its Internet site pursuant to this paragraph.
							
								(C)
								Record repository
								The Bureau shall establish and maintain on its publicly available Internet site a central
			 repository of the agreements received from financial institutions pursuant
			 to this paragraph, and such agreements shall be easily accessible and
			 retrievable by the public.
							
								(D)
								Exception
								This paragraph shall not apply to individually negotiated changes to contractual terms, such as
			 individually modified workouts or renegotiations of amounts owed by an
			 institution of higher education.
							
						(c)
						Prohibition of revenue-Sharing arrangement
						A financial institution that offers a consumer financial product or service that is affiliated with
			 an institution of higher education may not enter into a revenue-sharing
			 arrangement with the
			 institution of higher education.
					
						(d)
						Rule of construction
						Nothing in this section shall be construed to prohibit a financial institution from establishing
			 a consumer product or service affiliated with an institution of higher
			 education if —
						
							(1)
							the consumer product or service will—
							
								(A)
								assist college students in reducing costs or fees associated with the use of consumer financial
			 products or services;
							
								(B)
								increase consumer choice; and
							
								(C)
								enhance consumer protections; and
							
							(2)
							the financial institution is in compliance with the requirements of this Act.
						.
		
